DETAILED ACTION
Applicant’s response filed April 13, 2022 is acknowledged.  Claim 1 is amended.  Claims 1-10 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner withdraws the 35 USC 112 second paragraph rejection of claims 1-10.  The examiner maintains all other rejections set forth in the previous office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisbauer, USPA 2010/0084324 (Geisbauer, IDS) in view of Fongen, CA 2031947 (Fongen, IDS).
Regarding claim 1, Geisbauer discloses a method of removing liquid from solid matter while maintaining a path for the liquid removed from free of blockage (abstract, fig. 8), the method comprising:
Providing an outer housing (REF 3);
Providing a cylinder (REF 16, 48) within the outer housing;
Positioning a wiper (REF 47) inside the cylinder;
Rotating the wiper within the cylinder (¶ 0046);
Inserting sludge (¶ 0022) under pressure (via REF 66, fig. 19, ¶ 0061) into a first end of the cylinder (via REF 8);
Forcing the sludge through an interior of the cylinder (via REF 8, 47, ¶ 0046);
Removing the liquid from the sludge passing through the cylinder (via REF 48, ¶ 0046);
Outletting the sludge at a second end of the cylinder through a sludge outlet (via REF 14);
Wherein the sludge is not mechanically compacted within the cylinder (fig. 8);
The wiper including an axle (REF 21) and helical fin (distal end of REF 47) extending from the axle, an outer edge of the helical fin in contact with an interior surface of the cylinder during rotation of the axle (¶ 0046);
Wherein the helical fin (REF 47) has a constant outer diameter (fig. 8); and
The cylinder includes an interior diameter, and a diameter of the interior diameter for an entire length of the helical fin wiper is constant (fig. 8).
While the embodiment of figure 8 found in Geisbauer does not explicitly disclose relative movement between the wiper and cylinder, thereby providing a scraping action between the wiper and cylinder, Geisbauer provides additional embodiments where relative movement is achieved through uncoupling the wiper and cylinder (¶ 0052).  
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify Geisbauer to include relative movement between the wiper and cylinder as described in another embodiment of Geisbauer (fig. 11, ¶ 0052) in order to clean the cylinder (via “scraper”, ¶ 0052), and provide an alternate conveyance of material through the cylinder, where such alternate means of movement provides no more than predictable and reliable results.
While Geisbauer further discloses controlling a pressure at the sludge inlet (via REF 40, fig. 25, see “inlet valve”, ¶ 0072-0073) where opening and closing a valve at the sludge inlet modulates the hydrostatic pressure of fluid in relation to an amount of fluid within the sludge inlet, controlling a pressure at the sludge outlet (via REF 25, fig. 8, see "discharge valve", ¶ 0072-0073) where opening and closing a valve at the sludge outlet modulates the hydrostatic pressure of a fluid in relation to an amount of fluid within the sludge outlet, and controlling a pressure at the filtrate outlet (via REF 75, fig. 22, see “pressure generator”, ¶ 0065) where pressurizing the filter body modulates the pressure, via gas or fluid, at the filtrate outlet, Geisbauer does not explicitly disclose constantly measuring and controlling the pressure of the sludge inlet, outlet, or filtrate outlet to control a selected percentage of liquid removed.  
However, Fongen discloses a separation method (abstract) utilizing a cylindrical dewatering apparatus (fig. 6-7) where the pressure is controlled throughout the system (via valves 22-23, 51) to affect a desired separation efficiency and degree of dewatering (pg. 15/L14-15, pg. 18/L14-23, Claims).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the method of Geisbauer to include pressure controls as described in Fongen in order to control back pressure within the separation device, minimize pressure drop across the filtration member, and modulate the degree of dewatering during use (Fongen, pg. 18, L14-23).
Regarding claim 2, Geisbauer (in view of Fongen) discloses that the cylinder further comprises a cylindrical screen (REF 16).
Regarding claims 3-4, Fongen further discloses a cylindrical screen (REF 12, 13, fig. 2) which effects separation, wherein the cylindrical screen includes a plurality of slots in multiple axes (figs. 5a-5b), where each row of slots is interrupted.
Regarding claim 10, Geisbauer (in view of Fongen) discloses an apparatus wherein each turn of the helical fin has the same pitch (fig. 8).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisbauer in view of Fongen as relied upon in the rejections set forth above, and in further view of Sasaki, US 5380436 (Sasaki).
Regarding claim 5, Geisbauer (in view of Fongen) does not explicitly disclose that the cylinder comprises a virtual cylinder formed by a plurality of fixed mount plates and a plurality of wiggle plates located between a pair of adjacent mount plates.
However, Sasaki discloses a separation apparatus (abstract, figs. 1, 4) comprising an outer cylinder (REF 5) and an inner scraper (REF 31), where said outer cylinder includes a plurality of fixed mount plates (see “stationary rings”, REF 6, C4/L5-33) and wiggle plates therebetween (see “floating rings”, REF 30, C4/L5-33).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify Geisbauer (in view of Fongen) to include a filter plate stack comprising alternating filter discs/mounting plates as described in Sasaki in order to provide a separation apparatus which prevents separated fluid from reentering a separation space (C2/L43-50) and increasing the separation efficiency of the solid portion of fluid (C2/L51-60).
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisbauer in view of Fongen and Sasaki as relied upon in the rejection of claim 5 set forth above, and in further view of Jonsson et al., USPA 2013/0008848 (Jonsson).
Regarding claims 6-7, modified Geisbauer does not disclose a wiggle plate having radially extending slots, where the slots have a smaller cross-sectional area at the inner entrance and a larger cross-sectional area at an outer exit.  However, Jonsson discloses a filter disc filtration apparatus (abstract, figs.5-6) where the individual filter discs (fig. 5) have radially extending slots (REF 30 A/B), where said slots have a smaller cross-sectional area at an entrance of the disc and a larger cross-sectional area at an exit end of the disc.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the filter disc of modified Geisbauer to have tapered radially extending slots as described in Jonsson in order to minimize pressure drop over the filter and maximize filtration area over said filter (Jonsson, ¶ 0017).
Regarding claim 8, Jonsson further discloses that radially extending slots are provided on opposing sides of each filter disc (¶ 0042), the slots being tapered as described above.
Regarding claim 9, Jonsson further discloses each of the slots (REF 30 A/B) have a pair of opposite side walls (REF 32) defining each slot, the pair of opposite side walls tapering toward each other such that each slot has a smaller cross-sectional area at an inner entrance (inner radius) and a larger cross-sectional area at an outer exit (outer radius).
Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive.
Applicant argues that Fongen does not constantly measure any pressures at a sludge inlet, outlet, or filtrate outlet.  However, as seen in Fongen and referenced in the rejections set forth above, Fongen explicitly discloses that various pressures are controlled via a PIC valve (pg. 15/L14-15), and that said PIC valves are “pressure controlled automatic valves” which “control the back pressure and thereby the pressure drop across the pressurized dewatering devices” (pg. 18/L14-23).  The examiner maintains that said pressure-controlled valves automatically measure a pressure and operate in relation to said pressure measurement to function as PIC valves described in Fongen.  
Applicant argues that the PIC valves discloses in Fongen merely “maintain flow therethrough regardless of the pressure of the fluid entering the valve” and as such are “not adjustable to alter pressures”.  As an initial matter the examiner reminds applicant that features which are not claimed (adjustable pressure valves) are not considered by the examiner.  Furthermore, as seen above, the PIC valves provided in Fongen operate in a more complex manner than simply “maintaining a flow rate”.  While PIC valves do maintain set flow rates, applicant’s understanding and/or explanation of said valves is oversimplified.  PIC valves routinely have multiple functions to maintain set flow rates, said functions including adjustable balancing of a flow, regulation of pressure differentials across said valve, and finally as a control valve to modulate said flow rates in relation to all other functions.  Fongen bears this out in the recited passages seen above.  Fongen described the valves as “pressure controlled automatic valves” which can also “control the back pressure” and “pressure drop” across the dewatering devices in order to “control the degree of dewatering or the amount of liquid pressed out”.  Based on the analysis above and the explicit disclosure provided in Fongen, the examiner maintains that the PIC valves relied upon automatically measure pressure, and are adjusted based on said pressures in order to maintain flow rates and achieve a desired degree of dewatering.
Applicant argues that Sasaki does not disclose “the cross-sectional area of an individual slot changes in any manner”.  As an initial matter, the examiner reminds applicant that features which are not claimed (i.e. “individual slot having a tapering cross-sectional area”) are not considered by the examiner.  Furthermore, as seen in the rejections above, Sasaki discloses radially extending slots (REF 30A/B, fig. 5) where the outer portion of the slot (REF 30A) has a larger cross-sectional area than the inner portion of the slot (REF 30B), thereby providing “slots which taper” according to the claims.  The examiner maintains that the combination of prior art discloses each and every limitation found in claims 6-9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779